DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/31 has been entered.
 
Status of Claims
Applicant’s amendments dated 3/22/21 have been entered. 
Claims 1, 3, and 4 have been amended. Claims 1, 2, 4, and 5 have been cancelled. Claims 6-9 were previously withdrawn. This leaves claims 3 and 10 currently pending and active. 

Specification
The amendment filed 11/18/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the description of the indentations 16 having an entrance, and a depth deeper than the entrance is wide.
Applicant is required to cancel the new matter in the reply to this Office Action.
It is noted that the amendment dated 3/22/21 appears to have intended to do this, but the amendment document appears blank, only reading “Please amend the specification as follows:” without any subsequent text.
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 6 a typographical error is present rendering the word “thermoplastic” to read “ther6moplastic.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelesang et al. (US 5,039,571) in view of Weber et al. (US 2009/0017242).
Regarding claims 10 and 3, Vogelesang teaches a metal/fiber-reinforced plastic laminate (Vogelesang abs) which comprises layers of metal substrate, such as aluminum (Vogelesang column 2, lines 9-12) layered with a synthetic layer of fiber-reinforced thermoplastic matrix (Vogelesang column 2, lines 26-29, column 3, lines 21-31). Vogelesang further teaches that the synthetic layer may be broken down into sub-layers such that the fiber reinforced thermoplastic matrix forms a core layer, with fiber-free thermoplastic matrix (the claimed intermediate layer) directly adjacent to the metal substrate (Vogelesang column 2, lines 12-19; column 7, lines 21-32). 
Vogelesang is silent with respect to the claimed indentation, and thus that the thermoplastic engages with the indentations in a positive-fit manner.
Vogelesang and Weber are related in the field of metal/fiber reinforced plastic composites. Weber teaches a metal substrate with a first surface and a second surface, where the second surface has binding features (indentations) (Weber para [0044]) to adhere a thermoplastic layer to the metal surface (Weber para [0041]). The binding features may be in the form of undercuts or voids to roughen the surface of the metal layer (Weber para [0044]). As the binding features are undercuts, they may be considered to be indentations with an entrance at the second surface (Weber fig 2B, item 216). Weber further teaches that the undercuts have angled bottom portions (wider/larger cross-sections) (Weber figs. 2B, 3A, 3B)  relative to the opening which increase the surface area to improve the surface and thus increase the binding surface (Weber [0044]). It would be obvious to one of ordinary skill in the art to modify the metal substrate to have the undercut binding features as taught by Weber to improve adhesion between 
Finally, the limitation requiring that the positive-fit be obtained via press-fitting the component parts together is a product-by-process type limitation, and while “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, Applicant has not shown a structural difference between the claimed “press-fit” and an alternate fitting method such as injection molding.

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.
Applicant argues on pages 4-5 Vogelesang does not teach any indentations in the metal layer, and therefore cannot teach positive fit between the metal and the thermoplastic layers.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection above acknowledges this limitation of Vogelesang, however, this is why Weber was brought in to remedy the deficiency.
Applicant argues on pages 5 and 6 that Weber cannot cure this deficiency of Vogelesang because Weber is not press-fit to mate the metal component and the thermoplastic component, but is injection molded.
That the positive-fit be obtained via press-fitting the component parts together is a product-by-process type limitation, and while “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi
Additionally, Applicant’s as-filed specification at paragraph 13 presents injection molding, injection stamping, and transfer molding as equivalent processes to achieve the desired positive fit joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        5/6/21